Exhibit 10.3: Merger Agreement









AGREEMENT AND PLAN OF MERGER


by and among


SARS Corporation,


Environmental Insulation, Inc.


EI Acquisition Corp.,


ESDD, LLC,


ESDD Acquisition Corp.,


Alternatech, Inc.,


Alternatech Acquisition Corp.,


Swank Enterprises, Inc. d/b/a Art and Print, Inc.,


A&P Acquisition Corp.,


Associated Mechanical, Inc.,


AMI Acquisition Corp.,


R.J. Power Plumbing & Heating Company,


and


RJP Acquisition Corp.










Dated as of May 22, 2009


AGREEMENT AND PLAN OF MERGER




This Agreement and Plan of Merger (the “Merger Agreement”) dated as of May 21,
2009, by and among SARS Corporation (“SARS”), a corporation formed under the
laws of the State of Nevada, and/or its assignees, Environmental Insulation, LLC
(“EI”), a limited liability company formed under the laws of Nevada, EI
Acquisition Corp. (the “EI Merger Sub”), a corporation to be formed under the
laws of the State of Nevada and a wholly owned subsidiary of SARS, ESDD, LLC
(“ESDD”), a limited liability company formed under the laws of the State of
Tennessee, ESDD Acquisition Corp., a corporation to be formed under the laws of
the State of Nevada and a wholly owned subsidiary of SARS (the “ESDD Merger
Sub”), Alternatech, Inc. (“Alternatech”), a corporation formed under the laws of
the State of Illinois, Alternatech Acquisition Corp. (the “Alternatech Merger
Sub”), a corporation to be formed under the laws of the State of Nevada and a
wholly owned subsidiary of SARS, Associated Mechanical, Inc. (“AMI”), a
corporation formed under the laws of the State of Illinois, AMI Acquisition
Corp. (the “AMI Merger Sub”), a corporation to be formed under the laws of the
State of Nevada and a wholly owned subsidiary of SARS, Swank Enterprises, Inc.
(“SEI”) d/b/a Art and Print, Inc. (“A&P”), a corporation formed under the laws
of the State of Illinois, A&P Acquisition Corp. (the “A&P Merger Sub”), a
corporation to be formed under the laws of the State of Nevada and a wholly
owned subsidiary of SARS  and R.J. Power Plumbing & Heating Company (“RJP”), a
corporation formed under the laws of the State of Illinois, RJP Acquisition
Corp. (the “RJP Merger Sub”), a corporation to be formed under the laws of the
State of Nevada and a wholly owned subsidiary of SARS.  Hereinafter, SARS, EI,
EI the Merger Sub, ESDD, the ESDD Merger Sub, Alternatech, the Alternatech
Merger Sub, AMI, the AMI Merger Sub, A&P, the A&P Merger Sub, RJP and the RJP
Merger Sub, are individually referred to herein as a “Party” and collectively as
the “Parties.”


PREAMBLE


WHEREAS, SARS proposes to acquire EI, ESDD, Alternatech, AMI, A&P, and RJP,
pursuant to a merger transaction whereby, pursuant to the terms and subject to
the conditions of this Merger Agreement,  EI, ESDD, Alternatech, AMI, A&P, RJP,
shall become wholly owned subsidiaries of SARS through the merger of the EI
Merger Sub with and into EI, through the merger of the ESDD Merger Sub with and
into ESDD, through the merger of the Alternatech Merger Sub with and into
Alternatech, through the merger of the AMI Merger Sub with and into AMI, through
the merger of the A&P Merger Sub with and into A&P and through the merger of the
RJP Merger Sub with and into RJP (the “Merger”).  Hereinafter, EI, ESDD,
Alternatech, AMI, A&P and RJP shall collectively be referred to in this Merger
Agreement as the “Acquisition Entities,” as if they were the same entity, and
for purposes this Merger Agreement, be deemed to be the same entity; and the EI
Merger Sub, the ESDD Merger Sub, the Alternatech Merger Sub, the AMI Merger Sub,
the A&P Merger Sub and the RJP Merger Sub shall be collectively referred to in
this Merger Agreement as the “Merger Subs,” as if they were the same entity, and
for purposes of this Merger Agreement, be deemed to be the same entity;


WHEREAS, the Board of Directors of SARS has (i) determined that the Merger with
the Acquisition Entities is advisable and in the best interests of SARS and of
SARS’ stockholders and presents an opportunity to achieve long-term strategic
and financial benefits; (ii) approved the Merger and this Merger Agreement; and
(iii) determined to recommend that SARS approve the Merger and approve and adopt
this Merger Agreement;


WHEREAS, the respective Boards of Directors of the Acquisition Entities have (i)
determined that a Merger with SARS is advisable and in the best interests of the
Acquisition Entities and their stockholders and presents an opportunity to
achieve long-term strategic and financial benefits; (ii) approved the Merger and
this Merger Agreement; and (iii) determined to recommend that the stockholders
of the Acquisition Entities to approve the Merger and approve and adopt this
Merger Agreement; and


WHEREAS, in the Merger, one hundred percent (100%) of all issued and outstanding
shares of capital stock and member units of the Acquisition entities shall be
exchanged (the “Share Exchange”) for Two Million Five Hundred U.S. Dollars
($2,500,000) and thirty million (30,000,000) shares of restricted common stock
of SARS (the “Merger Shares”), which Merger Shares, when issued pursuant to the
Share Exchange, shall represent approximately, but no less than,  seventy five
percent (75%) of the voting power of SARS after the Closing.


NOW, THEREFORE, in consideration of the premises and the mutual covenants,
representations and warranties contained herein, the Parties, intending to be
legally bound, hereby agree as follows:


CERTAIN DEFINITIONS


As used in this Merger Agreement, the following terms shall have the meanings
set forth below:


“Applicable Law” means any domestic or foreign law, statute, regulation, rule,
policy, guideline or ordinance applicable to the businesses of the Parties or
the Merger.


“Knowledge” means, in the case of SARS and the Acquisition Entities, a
particular fact or other matter of which its Chief Executive Officer or the
Chief Financial Officer or Managers is actually aware or which a prudent
individual serving in such capacity could be expected to discover or otherwise
become aware of in the course of conducting a diligent review or investigation
of the corporation and its business and affairs.  


“Lien” means, with respect to any property or asset, any mortgage, lien, pledge,
charge, security interest, claim, encumbrance, royalty interest, any other
adverse claim of any kind in respect of such property or asset, or any other
restrictions or limitations of any nature whatsoever.


“Material Adverse Effect” with respect to any entity or group of entities means
any event, change or effect that has or would have a materially adverse effect
on the assets, liabilities, business, prospects, condition (financial, or
otherwise), or results of operations of such entity or group of entities, taken
as a whole.


“Person” means any individual, corporation, partnership, trust or unincorporated
organization or a government or any agency or political subdivision thereof.


“Surviving Entity” or “Surviving Entities” shall mean the Acquisition Entities
as the surviving entity or surviving entities in the Merger as provided in
Section 1.05.


“Tax” (and, with correlative meaning, “Taxes” and “Taxable”) means:


(i) any income, alternative or add-on minimum tax, gross receipts tax, sales
tax, use tax, ad valorem tax, transfer tax, franchise tax, profits tax, license
tax, withholding tax, payroll tax, employment tax, excise tax, severance tax,
stamp tax, occupation tax, property tax, environmental or windfall profit tax,
custom, duty or other tax, impost, levy, governmental fee or other like
assessment or charge of any kind whatsoever together with any interest or any
penalty, addition to tax or additional amount imposed with respect thereto by
any governmental or Tax authority responsible for the imposition of any such tax
(domestic or foreign);


(ii) any liability for the payment of any amounts of the type described in
clause (i) above as a result of being a member of an affiliated, consolidated,
combined or unitary group for any Taxable period; and


(iii) any liability for the payment of any amounts of the type described in
clauses (i) or (ii) above as a result of any express or implied obligation to
indemnify any other person.


“Tax Return” means any return, declaration, form, and claim for refund or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.


ARTICLE I
THE TRANSACTIONS


SECTION 1.01                                THE SHARE EXCHANGE


Consideration.                                On the Closing Date, (as
hereinafter defined), the Share Exchange shall be consummated, in which the
Acquisition Entities shall exchange one hundred percent (100%) of all issued and
outstanding shares of the capital stock and member units of the Acquisition
Entities, collectively referred to as the “Exchange Shares,” and all of the
assets of the Acquisition Entities, in exchange for the following consideration,
according to the following terms:


(a)           SARS shall raise, and upon receipt, shall tender up to Two Million
Five Hundred Thousand U.S. Dollars ($2,500,000), which shall be secured in
connection with the Execution (defined herein, below) and the Closing (defined
herein, below) in order to satisfy certain identified liabilities, provide
working capital and facilitate the restructuring of the balance sheets for the
Surviving Entities resulting from the Merger (the “Financing”).  The Financing
shall be a condition subsequent to the Closing;


(b)           The Acquisition Entities shall receive thirty million (30,000,000)
shares of SARS’ restricted common stock shares, on a pro rata basis, otherwise
known herein as the “Merger Shares”;


(c)           Following the Closing Date, the Parties will undertake, to the
best of their abilities, to release Mark and Susan Swank from their personal
guarantees for lines of credit for and/or loans to the Acquisition
Entities.  However, the Parties acknowledge that the release of Mark and Susan
Swank from their personal guarantees for lines of credit for and/or loans to the
Acquisition Entities shall be subject to the final approval and acceptance by
the bank(s) associated with the lines of credit for and/or loans to the
Acquisition Entities;


(d)           The Parties agree to enter into an “earn-out” arrangement, such
that upon the Acquisition Entities’ achievement of mutually agreed upon gross
revenue and earnings before interest, taxes, depreciation and amortization
(“EBITDA”) dollar figures, the Acquisition Entities shall allocate  a fixed
dollar amount to retire certain lines of credit for and/or loans to the
Acquisition Entities;


(e)           Post Closing, in the event the Financing does not occur, any of
the Exchange Shares have been delivered to SARS shall be immediately returned to
the Acquisition Entities;


(f)           Subject to the Financing, SARS shall assume the liabilities of the
Acquisition Entities, as disclosed on Schedule 1.01 (e) attached hereto, which
are estimated to equal approximately Eight Million Seven Hundred Seventy Five
Thousand U.S. Dollars ($8,775,000), which estimate is subject to confirmation
resulting from the completion the due diligence process as conducted by the
Parties, prior to the Closing Date.  Schedule 1.01 shall be amended and revised,
subject to customary due diligence, and a final copy shall be provided to SARS
prior to the Closing; and


(g)           Subject to the Financing, SARS shall secure a credit facility to
effectuate the assumption of certain liabilities as agreed between the Parties,
in order to consolidate such liabilities into one (1) central credit facility.




SECTION 1.02                                THE MERGER


Upon the terms and subject to the conditions set forth in this Merger Agreement
and in accordance with the Nevada Revised Statutes, Tennessee Limited Liability
Company Act and the Illinois Business Corporation Act of 1983, at the Effective
Time (defined herein, below), all the Exchange Shares shall be cancelled and
converted into the right to receive the Merger Shares.  In connection therewith,
the following terms shall apply:


(a)           Exchange Agent.   Legal counsel for SARS (The Otto Law Group,
PLLC) shall act as the exchange agent (the “Exchange Agent”) for the purpose of
exchanging the Exchange Shares for the Merger Shares.   At or prior to the
Closing, SARS shall deliver to the Exchange Agent the Merger Shares.


(b)           Conversion of Securities.


(i)           Conversion of Acquisition Entities’ Securities.  At the Effective
Time (defined herein, below), by virtue of the Merger and without any action on
the part of SARS, the Acquisition Entities and the Merger Subs or the holders of
any of their respective securities agree to the following:


(1)           Each of the issued and outstanding shares the Exchange Shares,
immediately prior to the Effective Time (defined herein, below), shall be
converted into and represent the right to receive, and shall be exchangeable for
a pro rata allocation the Merger Shares.


(2)           All of the Exchange Shares shall no longer be outstanding and
shall automatically be canceled, retired and shall cease to exist, and each
holder of a certificate representing any such shares shall cease to have any
rights with respect thereto, except the right to receive the Merger Shares to be
issued pursuant to this Section 1.02 upon the surrender of such certificate in
accordance with Section 1.08, without interest.  No fractional shares may be
issued; but each fractional share that would result from the Merger will be
rounded to the nearest number of whole shares.


(3)           The Merger Shares acquired in the Share Exchange shall represent,
when issued, the equivalent of approximately, but no less than, seventy five
percent (75%) of SARS’ issued and outstanding common stock at the Effective Time
(defined, herein below).


(ii)           Conversion of Merger Sub Stock.  At the Effective Time (defined,
herein below), by virtue of the Merger and without any action on the part of the
Acquisition Entities and Merger Subs and SARS, or the holders of any of their
respective securities, each share of capital stock of the Merger Subs
outstanding, immediately prior to the Effective Time (defined herein, below),
shall be converted into one (1)  unit of EI membership units, one (1) unit of
ESDD membership units, one (1) share of capital stock of Alternatech, one (1)
share of the capital stock of AMI, one (1) share of capital stock of A&P and one
(1) share of the capital stock of RJP, each respectively a “Surviving Entity,”
(collectively referred to as the “Surviving Entities”) and the shares of capital
stock of the Surviving Entities so issued in such conversion shall constitute
the only outstanding shares of capital stock of the Surviving Entities and the
Surviving Entities shall be wholly owned subsidiaries of SARS.


(c)           Exemption from Registration.  The Parties intend that the issuance
of the Merger Shares to the Acquisition Entities shall be exempt from the
registration requirements of the Securities Act of 1933, as amended, (the
“Securities Act”) pursuant to Section 4(2) of the Securities Act and the rules
and regulations promulgated thereunder.




SECTION 1.03                                           EXECUTION


The execution of this Merger Agreement (the “Execution” otherwise known as the
“Execution Date”) will take place at the offices of The Otto Law Group, PLLC, no
later than June 25, 2009, unless otherwise extended by a signed written Merger
Agreement of the Parties.


SECTION 1.04                                           CLOSING


The closing of the Share Exchange and the Merger (the “Closing” or the “Closing
Date”) will take place no later than June 25, 2009, at the offices of The Otto
Law Group, PLLC, within one (1) business day following the satisfaction or
waiver of the covenants set forth in Article IV, and the conditions precedent
set forth in Article V, or at such other date as SARS and the Acquisition
Entities shall agree, but in any event no later than June 30, 2009 unless
otherwise extended by a signed written Merger Agreement of the Parties.  The
Parties reserve the right to mutually agree to the extension of the Closing Date
for two (2) thirty (30) day periods, for an aggregate of sixty (60) days (the
“Extension”).


SECTION 1.05                                           MERGER EFFECTIVE TIME.


The Effective Time (the “Effective Time”) shall occur upon the date of filing
the Certificates of Merger with the requisite Secretary of State’s office, with
respect to the individual entities involved, as described below.  The date on
which the Effective Time occurs is referred to as the “Effective
Date.”  Provided that this Merger Agreement has not been terminated pursuant to
Article VI, the Parties will cause the Certificate of Merger to be filed with
the respective Secretary of State’s office as soon as practicable after the
Closing.


(a) EI Merger Sub.                                           At the Effective
Time and subject to and upon the terms and conditions of this Merger Agreement,
the EI Merger Sub shall, and SARS shall cause the EI Merger Sub, to merge with
and into EI in accordance with the provisions of the Nevada Revised Statutes the
separate corporate existence of the EI Merger Sub shall cease and EI shall
continue as the Surviving Entity.  The Effective Time shall occur upon the
filing with the Nevada Secretary of State, executed in accordance with the
applicable provisions of the Nevada Secretary of State.


(b) ESDD Merger Sub.                                                      At the
Effective Time and subject to and upon the terms and conditions of this Merger
Agreement, the ESDD Merger Sub shall, and SARS shall cause the ESDD Merger Sub,
to merge with and into ESDD in accordance with the provisions of the Nevada
Revised Statutes and the Tennessee Limited Liability Company Act, the separate
corporate existence of the ESDD Merger Sub shall cease and ESDD shall continue
as the Surviving Entity.  The Effective Time shall occur upon the filing with
the Nevada Secretary of State and the Tennessee Department of State a
Certificate of Merger, executed in accordance with the applicable provisions of
the Tennessee Department of State.


(c) Alternatech Merger
Sub.                                                                At the
Effective Time and subject to and upon the terms and conditions of this Merger
Agreement, the Alternatech Merger Sub shall, and SARS shall cause the
Alternatech Merger Sub, to merge with and into Alternatech in accordance with
the provisions of the Nevada Revised Statutes and the Illinois Business
Corporation Act of 1983 the separate corporate existence of the Alternatech
Merger Sub shall cease and Alternatech shall continue as the Surviving
Entity.  The Effective Time shall occur upon the filing with the Nevada
Secretary of State and the Illinois Secretary of State a Certificate of Merger,
executed in accordance with the applicable provisions of the Illinois Secretary
of State.


(d) AMI Merger Sub.                                           At the Effective
Time and subject to and upon the terms and conditions of this Merger Agreement,
the AMI Merger Sub shall, and SARS shall cause the AMI Merger Sub, to merge with
and into AMI in accordance with the provisions of the Nevada Revised Statutes
and the Illinois Business Corporation Act of 1983 the separate corporate
existence of the AMI Merger Sub shall cease and AMI shall continue as the
Surviving Entity.  The Effective Time shall occur upon the filing with the
Nevada Secretary of State and the Illinois Secretary of State a Certificate of
Merger, executed in accordance with the applicable provisions of the Nevada
Secretary of State and the Illinois Secretary of State.


(e)  A&P Merger Sub.                                           At the Effective
Time and subject to and upon the terms and conditions of this Merger Agreement,
the A&P Merger Sub shall, and SARS shall cause the A&P Merger Sub, to merge with
and into A&P in accordance with the provisions of the Nevada Revised Statutes
and the Illinois Business Corporation Act of 1983 the separate corporate
existence of the A&P Merger Sub shall cease and A&P shall continue as the
Surviving Entity.  The Effective Time shall occur upon the filing with the
Nevada Secretary of State and the Illinois Secretary of State a Certificate of
Merger, executed in accordance with the applicable provisions of the Nevada
Secretary of State and the Illinois Secretary of State.


(f)           RJP Merger Sub.                                           At the
Effective Time and subject to and upon the terms and conditions of this Merger
Agreement, the RJP Merger Sub shall, and SARS shall cause the RJP Merger Sub, to
merge with and into RJP in accordance with the provisions of the Nevada Revised
Statutes and the Illinois Business Corporation Act of 1983 the separate
corporate existence of the RJP Merger Sub shall cease and RJP shall continue as
the Surviving Entity.  The Effective Time shall occur upon the filing with the
Nevada Secretary of State and the Illinois Secretary of State a Certificate of
Merger, executed in accordance with the applicable provisions of the Illinois
Secretary of State.




SECTION 1.06                                EFFECT OF THE MERGER.


The Merger shall have the effect set forth in and by the Nevada Revised Statute
§92A, the Tennessee Department of State and Illinois Compiled Statute §805 ILCS
5/11.25.  Without limiting the generality of the foregoing, and subject thereto,
at the Effective Time, all the properties, rights, privileges, powers and
franchises of the Acquisition Entities and Merger Subs shall vest in each
company’s respective Surviving Entity, and all debts, liabilities and duties of
the Acquisition Entities and Merger Subs shall become the debts, liabilities and
duties of each company’s respective Surviving Entity.


SECTION 1.07
CERTIFICATE OF INCORPORATION AND BYLAWS; DIRECTORS
AND OFFICERS



Pursuant to the Merger:


(a)           The Certificate of Incorporation and Bylaws of the Acquisition
Entities, as in effect immediately prior to the Effective Time, shall be the
Certificate of Incorporation and Bylaws of the Surviving Entities immediately
following the Merger.


(b)           The members, directors and officers of the Acquisition Entities
immediately prior to the Merger shall be the directors and officers of the
Surviving Entities following the Merger.


SECTION 1.08
 
RESTRICTIONS ON RESALE



(a)           The Exchange Shares issued pursuant to the Share Exchange and the
Merger Shares will not be registered under the Securities Act, or the securities
laws of any state, and cannot be transferred, hypothecated, sold or otherwise
disposed of until:  (i) a registration statement with respect to such securities
is declared effective under the Securities Act; or (ii) SARS receives an opinion
of counsel for the Shareholders, reasonably satisfactory to counsel for SARS,
stating that an exemption from the registration requirements of the Securities
Act is available.


The certificates representing the Merger Shares which are being issued to the
shareholders shall contain a legend substantially as follows:


“THE SECURITIES WHICH ARE REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD,
TRANSFERRED, HYPOTHECATED OR OTHERWISE DISPOSED OF UNTIL A REGISTRATION
STATEMENT WITH RESPECT THERETO IS DECLARED EFFECTIVE UNDER SUCH ACT, OR SARS
CORPORATION RECEIVES AN OPINION OF COUNSEL FOR THE HOLDER REASONABLY
SATISFACTORY TO COUNSEL FOR SARS CORPORATION THAT AN EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF SUCH ACT IS AVAILABLE.”


SECTION 1.09                                EXCHANGE OF CERTIFICATES.


(a)           Surrender of Shares.  Upon the Effective Time, the Acquisition
Entities shall be required to surrender all the Exchange Shares to the Exchange
Agent, and each shall be entitled upon such surrender to receive, respectively,
in exchange therefore certificates representing the pro rata number of Merger
Shares, which shall be disclosed on Schedule 1.09 prior to the Closing and
attached hereto, into which the Exchange Shares theretofore represented by the
stock transfer forms so surrendered shall have been exchanged pursuant to this
Merger Agreement.  Until so surrendered, each outstanding certificate which,
prior to the Effective Time, representing the Exchange Shares shall be deemed
for all corporate purposes, subject to the further provisions of this Article I,
to evidence the ownership of the number of whole Merger Shares for which such
Exchange Shares have been so exchanged.  No dividend payable to holders of the
Merger Shares of record as of any date subsequent to the Effective Time shall be
paid to the owner of any certificate which, prior to the Effective Time,
representing the Exchange Shares, until such certificate or certificates
representing the Exchange Shares together with a stock transfer form, are
surrendered as provided in this Article I or pursuant to letters of transmittal
or other instructions with respect to lost certificates provided by the Exchange
Agent.


(b)           Full Satisfaction of Rights.  All Merger Shares for which the
Exchange Shares shall have been exchanged pursuant to this Article I shall be
deemed to have been issued in full satisfaction of all rights pertaining to the
Exchange Shares.


(c)           Exchange of Certificates.  All certificates representing the
Exchange Shares converted into the right to receive Merger Shares pursuant to
this Article I shall be furnished to SARS subsequent to delivery thereof to the
Exchange Agent pursuant to this Merger Agreement.


(d)           Closing of Transfer Books.  On the Effective Date, the stock
transfer book of the Acquisition Entities shall be deemed to be closed and no
transfer of the Exchange Shares shall thereafter be recorded thereon.












ARTICLE II
REPRESENTATIONS AND WARRANTIES OF SARS


SARS and where applicable, the  Merger Subs hereby jointly and severally
represent and warrant to the Acquisition Entities, as of the date of this Merger
Agreement, as of the Closing Date and as of the Effective Time, as follows:


SECTION 2.01                                ORGANIZATION, STANDING AND POWER


SARS is a corporation duly incorporated, validly existing and in good standing
under the laws of the State of Nevada, and has corporate power and authority to
(i) conduct its business as presently conducted by it, (ii) to enter into and
perform this Merger Agreement; and (iii) to carry out the transactions
contemplated by this Merger Agreement.  The EI Merger Sub is a corporation to be
formed under the laws of the State of Nevada, and will have the corporate power
and authority to enter into and perform this Merger Agreement and to carry out
the transactions contemplated by this Merger Agreement.  The ESDD Merger Sub is
a corporation to be formed under the laws of the State of Nevada, and will have
the corporate power and authority to enter into and perform this Merger
Agreement and to carry out the transactions contemplated by this Merger
Agreement.  The Alternatech Merger Sub is a corporation to be formed under the
laws of the State of Nevada, and will have the corporate power and authority to
enter into and perform this Merger Agreement and to carry out the transactions
contemplated by this Merger Agreement. The AMI Merger Sub is a corporation to be
formed under the laws of the State of Nevada, and will have the corporate power
and authority to enter into and perform this Merger Agreement and to carry out
the transactions contemplated by this Merger Agreement.  In addition, the A&P
Merger Sub is a corporation to be formed under the laws of the State of Nevada,
and will have the corporate power and authority to enter into and perform this
Merger Agreement and to carry out the transactions contemplated by this Merger
Agreement. Finally, the RJP Merger Sub is a corporation to be formed under the
laws of the State of Nevada, and will have the corporate power and authority to
enter into and perform this Merger Agreement and to carry out the transactions
contemplated by this Merger Agreement.


SECTION 2.02                                           RELEVANT SUBSIDIARIES


(a) EI Merger Sub.  SARS will own all of the outstanding capital stock of the EI
Merger Sub, a corporation to be formed under the laws of the State of Nevada and
prior to the date hereof and through the Effective Date; the EI Merger Sub shall
not conduct any operating business, become a party to any agreements, or incur
any liabilities or obligations.


(b) ESDD Merger Sub.  SARS will own all of the outstanding capital stock of the
ESDD Merger Sub, a corporation to be formed under the laws of the State of
Nevada and prior to the date hereof and through the Effective Date; the ESDD
Merger Sub shall not conduct any operating business, become a party to any
agreements, or incur any liabilities or obligations.


(c)           Alternatech Merger Sub.  SARS will own all of the outstanding
capital stock of the Alternatech Merger Sub, a corporation to be formed under
the laws of the State of Nevada and prior to the date hereof and through the
Effective Date; the Alternatech Merger Sub shall not conduct any operating
business, become a party to any agreements, or incur any liabilities or
obligations.


(d)           AMI Merger Sub.  SARS will own all of the outstanding capital
stock of the AMI Merger Sub, a corporation to be formed under the laws of the
State of Nevada and prior to the date hereof and through the Effective Date; the
AMI Merger Sub shall not conduct any operating business, become a party to any
agreements, or incur any liabilities or obligations.


(e)           A&P Merger Sub.  SARS will own all of the outstanding capital
stock of the A&P Merger Sub, a corporation to be formed under the laws of the
State of Nevada and prior to the date hereof and through the Effective Date; the
A&P Merger Sub shall not conduct any operating business, become a party to any
agreements, or incur any liabilities or obligations.


(f)           RJP Merger Sub.  SARS will own all of the outstanding capital
stock of the RJP Merger Sub, a corporation to be formed under the laws of the
State of Nevada and prior to the date hereof and through the Effective Date; the
RJP Merger Sub shall not conduct any operating business, become a party to any
agreements, or incur any liabilities or obligations.


SECTION 2.03                                 CAPITALIZATION


(a)           There are five hundred fifty million (550,000,000) shares of
capital stock of SARS authorized, consisting of five hundred million
(500,000,000) shares of common stock, $0.001 par value per share (the “SARS
Common Shares”) and fifty million (50,000,000) shares of preferred stock, $0.001
per share (“SARS Preferred Shares”).  Prior to the Closing of this Merger
Agreement, there will be ten million (10,000,000) SARS Common Shares issued and
outstanding, and ­­­­­­­­­­­five million (5,000,000) SARS Preferred Shares
issued and outstanding.  It is acknowledged, that following the Closing Date,
there will be approximately forty million (40,000,000) shares of Common Stock
issued and outstanding, and five million (5,000,000) shares of Preferred Stock
issued and outstanding.


(b)           It is acknowledged that as of the Closing Date, the individuals
named, which shall be disclosed on Schedule 2.03 and attached hereto prior to
the Closing, collectively, will own of record and beneficially up to
approximately thirty million (30,000,000) of the issued and outstanding SARS
Common Shares, constituting seventy five percent (75%) of such shares.  Five
Million (5,000,000) SARS Common Shares shall be reserved for issuance to as part
of the employee stock option plan for SARS. There exist no other outstanding
rights, warrants, options or agreements for the exchange of SARS Common or
Preferred Shares except as provided in this Merger Agreement.


(c)           All outstanding SARS Common Shares are validly issued, fully paid,
non-assessable, not subject to pre-emptive rights and have been issued in
compliance with all state and federal securities laws or other Applicable
Law.  The Merger Shares issuable to the Acquisition Entities, on a pro rata
basis, pursuant to the Merger and the Share Exchange will, when issued pursuant
to this Merger Agreement, be duly and validly authorized and issued, fully paid
and non-assessable.


SECTION 2.04                                           AUTHORITY FOR MERGER
AGREEMENT


The execution, delivery, and performance of this Merger Agreement by each of
SARS, the Merger Subs have been duly authorized by all necessary corporate and
shareholder action, and this Merger Agreement, upon its execution by the
Parties, will constitute the valid and binding obligation of each of SARS and
the Merger Subs, enforceable against each of them in accordance with and subject
to its terms, except as enforceability may be affected by bankruptcy, insolvency
or other laws of general application affecting the enforcement of creditors'
rights.  The execution and consummation of the transactions contemplated by this
Merger Agreement and compliance with its provisions by SARS, the Merger Subs
will not violate any provision of Applicable Law and will not conflict with or
result in any breach of any of the terms, conditions, or provisions of, or
constitute a default under, SARS's Articles of Incorporation, the EI Merger
Sub’s Certificate of Incorporation, the ESDD Merger Sub’s Certificate of
Incorporation, the Alternatech Merger Sub’s Certificate of Incorporation, the
AMI Merger Sub’s Certificate of Incorporation, the A&P Merger Sub’s Certificate
of Incorporation, the RJP Merger Sub’s Certificate of Incorporation or any of
their respective Bylaws, in each case as amended, or, in any material respect,
any indenture, lease, loan agreement or other agreement or instrument to which
SARS is a party or by which it or any of its properties is bound, or any decree,
judgment, order, statute, rule or regulation applicable to SARS and the Merger
Subs.


SECTION 2.05                                           FINANCIAL CONDITION


(a) The financial statements were prepared in accordance with generally accepted
accounting principles and to the best of its Knowledge fairly reflect the
financial condition of SARS as of the dates stated and the results of its
operations for the periods presented.


(b) Without in any manner reducing or otherwise mitigating the representations
contained herein, Acquisition Entities, its legal counsel and accountants shall
have the opportunity to meet with the accountants and attorneys of the SARS to
discuss the financial condition of SARS during reasonable business hours and in
a manner that does not interfere with the normal operation of business of
SARS.  SARS shall make available to Acquisition Entities all books and records
of SARS, with particular specificity, those items listed in schedule 3.04(a).




SECTION 2.06                                           CERTAIN CHANGES OR EVENTS


Since March 13, 2009, as reported in SARS’ 8-K filed by SARS with the Securities
and Exchange Commission (“SEC”) and except as contemplated by this Merger
Agreement:


(a)  
there have been no Material Adverse Changes in the business, operations,
properties, assets, or condition of SARS;



(b)           SARS has not (i) amended its Articles of Incorporation, other than
to changes its name from “SARS Corporation” to “FAST Technologies, Inc.”;  (ii)
declared or made, or agreed to declare or make, any payment of dividends or
distributions of any assets of any kind whatsoever to stockholders or purchased
or redeemed, or agreed to purchase or redeem, any outstanding capital stock;
(iii) made any material change in its method of management, operation, or
accounting; (iv) entered into any material transaction, not otherwise disclosed
on Schedule 2.06 and attached hereto prior to the Closing; or (v) made any
accrual or arrangement for payment of bonuses or special compensation of any
kind or any severance or termination pay to any present or former officer or
employee;


(c)           SARS has not (i) borrowed or agreed to borrow any funds or
incurred, or become subject to, any material obligation or liability (absolute
or contingent), except as otherwise disclosed on Schedule 2.06 to be attached
hereto prior to the Closing and except liabilities incurred in the ordinary
course of business; (ii) paid any material obligation or liability (absolute or
contingent) other than current liabilities reflected in or shown on the most
recent SARS balance sheet, and current liabilities incurred since that date in
the ordinary course of business; (iii) sold or transferred, or agreed to sell or
transfer, any material assets, properties, or rights, or canceled, or agreed to
cancel, any material debts or claims; (iv) made or permitted any material
amendment or termination of any contract, agreement, or license to which it is a
party; (v) entered into any outstanding rights, warrants, options or agreements
for the capital stock of SARS.


SECTION 2.07                                GOVERNMENTAL AND THIRD PARTY
CONSENTS


No consent, waiver, approval, order or authorization of, or registration,
declaration or filing with, any court, administrative agency or commission or
other federal, state, county, local or other foreign governmental authority,
instrumentality, agency or commission or any third party, including a party to
any agreement with SARS and the Merger Subs is required by or with respect to
SARS, SARS’ operating subsidiaries (the “Operating Subs”), the Merger Subs in
connection with the execution and delivery of this Merger Agreement or the
consummation of the transactions contemplated hereby, except for such consents,
waivers, approvals, orders, authorizations, registrations, declarations and
filings as may be required under (i) applicable securities laws; or (ii)  the
Nevada General Corporation Laws, the Tennessee Limited Liability Company Act and
the Illinois Business Corporation Act of 1983.






SECTION 2.08
LITIGATION



There is no action, suit, investigation, audit or proceeding pending against, or
to the Knowledge of SARS, threatened against or affecting, SARS, the Merger Subs
or any of their respective assets or properties before any court or arbitrator
or any governmental body, agency or official.


SECTION 2.09
INTERESTED PARTY TRANSACTIONS



Except as otherwise disclosed on Schedule 2.09, which shall be attached hereto
prior to the Closing, SARS is not indebted to any officer or director of SARS,
and no such person is indebted to SARS.


SECTION 2.10                                           COMPLIANCE WITH
APPLICABLE LAWS


To the Knowledge of SARS, the business of SARS, the Operating Subsidiaries nor
the Merger Subs have not been, and are not conducting business in violation of
any Applicable Laws.


SECTION 2.11
TAX RETURNS AND PAYMENT



To the Knowledge of SARS, there is no material claim for Taxes that is a Lien
against the property of SARS other than Liens for Taxes not yet due and payable,
none of which is material.  SARS has not received written notification of any
audit of any Tax Return of SARS being conducted or pending by a Tax authority,
no extension or waiver of the statute of limitations on the assessment of any
Taxes has been granted by SARS which is currently in effect, and SARS is not a
party to any agreement, contract or arrangement with any Tax authority or
otherwise,.


SECTION 2.12                                           SECURITY LISTING


It is the intent of SARS to become a fully compliant reporting company under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and all SARS
public filings required under the Exchange Act shall be made.


SECTION 2.13                                           FINDERS’ FEES


SARS has not incurred, nor will it incur, directly or indirectly, any liability
for brokers’ or finders’ fees or agents’ commissions or investment bankers’ fees
or any similar charges in connection with this Merger Agreement or any
transaction contemplated hereby.




ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE ACQUISITION ENTITIES


The Acquisition Entities hereby represent and warrant to SARS and the Merger
Subs as of the date of this Merger Agreement and as of the Effective Time
(except as otherwise indicated), as follows:


SECTION 3.01                                           ORGANIZATION, STANDING
AND POWER


(a) EI.           EI is a limited liability company duly incorporated, validly
existing and in good standing under the laws of the State of Nevada and has full
corporate power and authority to conduct its business as presently conducted by
it and to enter into and perform this Merger Agreement and to carry out the
transactions contemplated by this Merger Agreement.  EI is duly qualified to do
business as a foreign corporation in each state in which the nature of the
business conducted by it or the character or location of the properties and
assets owned or leased by it make such qualification necessary.


(b) ESDD.                        ESDD is a limited liability company duly
incorporated, validly existing and in good standing under the laws of the State
of Tennessee and has full corporate power and authority to conduct its business
as presently conducted by it and to enter into and perform this Merger Agreement
and to carry out the transactions contemplated by this Merger Agreement.  ESDD
is duly qualified to do business as a foreign corporation in each state in which
the nature of the business conducted by it or the character or location of the
properties and assets owned or leased by it make such qualification necessary.


(c) Alternatech.                                Alternatech is a privately held
corporation duly incorporated, validly existing and in good standing under the
laws of the State of Illinois and has full corporate power and authority to
conduct its business as presently conducted by it and to enter into and perform
this Merger Agreement and to carry out the transactions contemplated by this
Merger Agreement.  Alternatech is duly qualified to do business as a foreign
corporation in each state in which the nature of the business conducted by it or
the character or location of the properties and assets owned or leased by it
make such qualification necessary.


(d)           AMI.                      AMI is a privately held corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Illinois and has full corporate power and authority to conduct its business
as presently conducted by it and to enter into and perform this Merger Agreement
and to carry out the transactions contemplated by this Merger Agreement.  AMI is
duly qualified to do business as a foreign corporation in each state in which
the nature of the business conducted by it or the character or location of the
properties and assets owned or leased by it make such qualification necessary.


(e)           A&P.                      A&P is a privately held corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Illinois, and has full corporate power and authority to conduct its business
as presently conducted by it and to enter into and perform this Merger Agreement
and to carry out the transactions contemplated by this Merger Agreement.  A&P is
duly qualified to do business as a foreign corporation in each state in which
the nature of the business conducted by it or the character or location of the
properties and assets owned or leased by it make such qualification necessary.


(f)           RJP.   RJP is a privately held corporation duly incorporated,
validly existing and in good standing under the laws of the State of Illinois,
and has full corporate power and authority to conduct its business as presently
conducted by it and to enter into and perform this Merger Agreement and to carry
out the transactions contemplated by this Merger Agreement.  RJP is duly
qualified to do business as a foreign corporation in each state in which the
nature of the business conducted by it or the character or location of the
properties and assets owned or leased by it make such qualification necessary.




SECTION 3.02                                           CAPITALIZATION


(a)           EI.           There are one thousand (1,000) member units of EI,
(the “EI Units”).  As of the date of this Merger Agreement, there were one
hundred (100) issued and outstanding EI Units.  It is acknowledged that as of
the Closing Date, the individuals named, which shall be disclosed on Schedule
3.02 and attached hereto prior to the Closing, collectively, will own of record
and beneficially up to approximately One Hundred (100) of the issued and
outstanding EI Units, constituting one hundred percent (100%) of such EI Units.
No EI Units have been reserved for issuance to any Person, and there are no
outstanding rights, warrants, options or agreements for the exchange of EI
Units.   No Person is entitled to any rights with respect to the conversion,
exchange or delivery of the EI Units.  The EI Units have been issued in
compliance with Applicable Law.


(b) ESDD.                      There are one thousand (1,000) member units of
ESDD (the “ESDD Units”).  As of the date of this Merger Agreement, there were
one hundred (100) issued and outstanding ESDD Units.  It is acknowledged that as
of the Closing Date, the individuals named, which shall be disclosed on Schedule
3.02 and attached hereto prior to the Closing, collectively, will own of record
and beneficially up to approximately one hundred (100) of the issued and
outstanding ESDD Units, constituting one hundred percent 100% of such ESDD
Units. No Alternatech ESDD Units have been reserved for issuance to any Person,
and there are no outstanding rights, warrants, options or agreements for the
exchange of ESDD Units.   No Person is entitled to any rights with respect to
the conversion, exchange or delivery of the ESDD Units.  The ESDD Units have
been issued in compliance with Applicable Law.


(c) Alternatech.                                There are one hundred thousand
(100,000) shares of Alternatech capital stock authorized, consisting entirely of
common stock with no par value (the “Alternatech Common Shares”).  As of the
date of this Merger Agreement, there were one hundred seventy eight (178) issued
and outstanding Alternatech Common Shares.  It is acknowledged that as of the
Closing Date, the entity/individuals named, which shall be disclosed on Schedule
3.02 and attached hereto prior to the Closing, collectively, will own of record
and beneficially one hundred percent (100%) of the issued and outstanding
Associated Common Shares, constituting one hundred percent (100%) of such
shares. No Alternatech Common Shares have been reserved for issuance to any
Person, and there are no outstanding rights, warrants, options or agreements for
the exchange of Alternatech Common Shares.   No Person is entitled to any rights
with respect to the conversion, exchange or delivery of the Alternatech Common
Shares.  The Alternatech Common Shares have been issued in compliance with
Applicable Law.


(d)           AMI.                      There are ten thousand (10,000) shares
of Associate Mechanical capital stock authorized, consisting entirely of common
stock with no par value (the “AMI Common Shares”).  As of the date of this
Merger Agreement, there were seventy (70) issued and outstanding AMI Common
Shares.  It is acknowledged that as of the Closing Date, the entity/individuals
named, which shall be disclosed on Schedule 3.02 and attached hereto prior to
the Closing, collectively, will own of record and beneficially one hundred
percent (100%) of the issued and outstanding Associated Common Shares,
constituting one hundred percent (100%) of such shares. No AMI Common Shares
have been reserved for issuance to any Person, and there are no outstanding
rights, warrants, options or agreements for the exchange of AMI Common
Shares.   No Person is entitled to any rights with respect to the conversion,
exchange or delivery of the AMI Common Shares.  The AMI Common Shares have been
issued in compliance with Applicable Law.


(e)           SEI d/b/a A&P.                                There are one
hundred thousand (100,000) shares of SEI capital stock authorized, consisting
entirely of common stock with no par value (the “SEI Common Shares”).  As of the
date of this Merger Agreement, there were one hundred thousand (100,000) issued
and outstanding SEI Common Shares.  It is acknowledged that as of the Closing
Date, the entity/individuals named, which shall be disclosed on Schedule 3.02
and attached hereto prior to the Closing, collectively, will own of record and
beneficially one hundred percent (100%) of the issued and outstanding SEI Common
Shares, constituting one hundred percent (100%) of such shares. No SEI Common
Shares have been reserved for issuance to any Person, and there are no
outstanding rights, warrants, options or agreements for the purchase of SEI
Common Shares.   No Person is entitled to any rights with respect to the
conversion, exchange or delivery of the A&P Common Shares.  The SEI Common
Shares have been issued in compliance with Applicable Law.


(f)           RJP.                      There are one hundred (100) shares of
RJP capital stock authorized, consisting of _______ shares of common stock with
no par value (the “RJP Common Shares”).  As of the date of this Merger
Agreement, there were fifty one (51) issued and outstanding RJP Common
Shares.  It is acknowledged that as of the Closing Date, the entity/individuals
named, which shall be disclosed on Schedule 3.02 and attached hereto prior to
the Closing, collectively, will own of record and beneficially one hundred
percent (100%) of the issued and outstanding RJP Common Shares, constituting one
hundred percent (100%)  of such shares. No RJP Common Shares have been reserved
for issuance to any Person, and there are no outstanding rights, warrants,
options or agreements for the exchange of RJP Common Shares.   No Person is
entitled to any rights with respect to the conversion, exchange or delivery of
the RJP Common Shares.  The RJP Common Shares have been issued in compliance
with Applicable Law.




SECTION 3.03                                           AUTHORITY FOR MERGER
AGREEMENT


The execution, delivery and performance of this Merger Agreement by the
Acquisition Entities has been duly authorized by all necessary corporate action,
and this Merger Agreement constitutes the valid and binding obligation of the
Acquisition Entities, enforceable against the Acquisition Entities, in
accordance with its terms, except as enforceability may be affected by
bankruptcy, insolvency or other laws of general application affecting the
enforcement of creditors' rights.  The execution and consummation of the Merger
contemplated by this Merger Agreement and compliance with its provisions by the
Acquisition Entities will not violate any provision of Applicable Law and will
not conflict with or result in any breach of any of the terms, conditions, or
provisions of, or constitute a default under, the Acquisition Entities’
Certificates of Incorporation or Bylaws, in each case as amended, or, to the
Knowledge of the Acquisition Entities, in any material respect, any indenture,
lease, loan agreement or other agreement instrument to which the Acquisition
Entities are a party to or by which it or any of them or any of its or their
properties are bound, or any decree, judgment, order, statute, rule or
regulation applicable to the Acquisition Entities.


SECTION 3.04                                           INVESTIGATION OF
FINANCIAL CONDITION


Without in any manner reducing or otherwise mitigating the representations
contained herein, SARS, its legal counsel and accountants shall have the
opportunity to meet with the accountants and attorneys of the Acquisition
Entities to discuss the financial condition of the Acquisition Entities during
reasonable business hours and in a manner that does not interfere with the
normal operation of business of the Acquisition Entities.  The Acquisition
Entities shall make available to SARS all books and records of the Acquisition
Entities, with particular specificity, those items listed in schedule 3.04(b).


SECTION 3.05                                           ASSETS


The assets of the Acquisition Entities are fully included in Schedule 3.05 or,
if Schedule 3.05 is not available at the Closing, as are included in Schedule
3.04 attached hereto, and such assets are not subject to any claims or
encumbrances except as indicated in Schedules 3.04 or 3.05, respectively.




SECTION 3.06                                           MATERIAL CONTRACTS


A list of the material contracts of the Acquisition Entities, in addition to
those provided for in Schedule 3.04, are attached hereto as Schedule 3.06, and
such contracts shall be made available for inspection within five (5) days prior
to the Closing.




SECTION 3.07                                           GOVERNMENTAL OR THIRD
PARTY CONSENT


No consent, waiver, approval, order or authorization of, or registration,
declaration or filing with, any court, administrative agency or commission or
other federal, state, county, local or other foreign governmental authority,
instrumentality, agency or commission or any third party, including a party to
any agreement with the Acquisition Entities, is required by or with respect to
the Acquisition Entities in connection with the execution and delivery of this
Merger Agreement or the consummation of the Merger contemplated hereby, except
for such consents, waivers, approvals, orders, authorizations, registrations,
declarations and filings as may be required under (i) applicable securities
laws, , (ii)  the Nevada General Corporation Law, the Illinois Business
Corporation Act of 1983 or the Tennessee Business Corporation Act; (iii)
existing lending institutions currently having the extension of credit to the
Acquisition Entities; (vi) Soy Capital Bank; and (v) the Internal Revenue
Service..


SECTION 3.08
LITIGATION



There is no action, suit, investigation, audit or proceeding pending against or,
to the Knowledge of the Acquisition Entities, threatened, against or affecting
the Acquisition Entities or any of its material assets or properties before any
court or arbitrator or any governmental body, agency or official except as
disclosed in writing to SARS.


SECTION 3.09                                COMPLIANCE WITH APPLICABLE LAWS


To the Knowledge of the Acquisition Entities, the business of the Acquisition
Entities has not been, and is not being, conducted in violation of any
Applicable Law, except for possible violations which individually or in the
aggregate have not had and are not reasonably likely to have a Material Adverse
Effect on the Acquisition Entities.


SECTION 3.10                                TAX RETURNS AND PAYMENT


The Acquisition Entities have not filed their Tax Returns, but have filed
extensions for filing in their place.  Other than as listed on Schedule 1.01, to
the Knowledge of the Acquisition Entities, there is no material claim for Taxes
that is a Lien against the property of the Acquisition Entities other than Liens
for Taxes not yet due and payable, none of which is material.  The Acquisition
Entities have not received written notification of any audit of any Tax Return
of the Acquisition Entities being conducted or pending by a Tax authority where
an adverse determination could have a Material Adverse Effect on the Acquisition
Entities, no extension or waiver of the statute of limitations on the assessment
of any Taxes has been granted by the Acquisition Entities which is currently in
effect, and the Acquisition Entities a party to any agreement, contract or
arrangement with any Tax authority or otherwise, which may result in the payment
of any material amount in excess of the amount reflected on the above referenced
the Acquisition Entities’ financial statements.


SECTION 3.11                                           FINDERS’ FEES


The Acquisition Entities have not incurred, nor will it incur, directly or
indirectly, any liability for brokers’ or finders’ fees or agents’ commissions
or investment bankers’ fees or any similar charges in connection with this
Merger Agreement or any transaction contemplated hereby.


ARTICLE IV
CERTAIN COVENANTS AND AGREEMENTS


SECTION 4.01
COVENANTS OF THE ACQUISITION ENTITIES



The Acquisition Entities covenant and agree that, during the period from the
date of this Merger Agreement until the Closing Date, the Acquisition Entities
shall, except as otherwise disclosed in this Merger Agreement and other than as
contemplated by this Merger Agreement or for the purposes of effecting the
Closing pursuant to this Merger Agreement, conduct its business as presently
operated and solely in the ordinary course, and consistent with such operation,
and, in connection therewith, without the written consent of SARS, which shall
be disclosed on Schedule 4.01 prior to the Closing:


(a)  
Shall continue to operate in the ordinary course of business;



(b)  
shall not amend their Certificate of Incorporation or Bylaws;



(c)  
shall not pay or agree to pay to any employee, officer or director compensation
that is in excess of the current compensation level of such employee, officer or
director other than salary increases or payments made in the ordinary course of
business or as otherwise provided in any contracts or agreements with any such
employees;



(d)  
shall not grant any severance or termination pay to any director, officer or any
other employees;



(e)  
shall not incur any material indebtedness to any employee, officer or director;



(f)  
shall not merge or consolidate with any other entity or acquire or agree to
acquire any other entity;



(g)  
shall not sell, transfer, or otherwise dispose of any material assets required
for the operations of the Acquisition Entities’ business, except in the ordinary
course of business consistent with past practices;



(h)  
shall not issue any additional shares of capital stock or take any action
affecting the capitalization the company;



(i)  
shall not declare or pay any dividends on or make any distribution of any kind ;



(j)  
shall use commercially reasonable efforts to comply with and not be in default
or violation under any known law, regulation, decree or order applicable to the
Acquisition Entities’ business, operations or assets where such violation would
have a Material Adverse Effect on the Acquisition Entities; and



(k)  
shall use its best efforts to comply with the covenants set forth herein and
shall use its best efforts to comply with the conditions precedent as set forth
in Section V.



SECTION 4.02
COVENANTS OF SARS



SARS covenants and agrees that, during the period from the date of this Merger
Agreement until the Closing Date, SARS shall not, other than as contemplated by
this Merger Agreement or for the purposes of effecting the Closing pursuant to
this Merger Agreement, conduct its business as presently operated and solely in
the ordinary course, and consistent with such operation, and, in connection
therewith, without the prior written consent of the Acquisition Entities’, which
shall be disclosed on Schedule 4.02 prior to the Closing:


(a)  
shall continue to operate in the ordinary course of business;



(b)  
shall not amend its Articles of Incorporation or Bylaws other than to change its
name to “FAST Technologies, Inc.”;



(c)  
shall not merge or consolidate with any other entity or acquire or agree to
acquire any other entity; and



(d)  
shall not issue any additional shares of SARS’ capital stock or take any action
affecting the capitalization of SARS or the SARS Common or Preferred Shares.





SECTION 4.03                                           COVENANTS OF THE PARTIES


(a)           Announcement.  Neither of the Acquisition Entities, on the one
hand, nor SARS on the other hand, shall issue any press release or otherwise
make any public statement with respect to this Merger Agreement or the
transactions contemplated hereby without the prior consent of the other Party
(which consent shall not be unreasonably withheld), except as may be required by
applicable law or securities regulation.  Upon execution of this Merger
Agreement, SARS shall issue a press release, which shall be approved promptly by
the Acquisition Entities.


(b)           Notification of Certain Matters.  The Acquisition Entities shall
give prompt written notice to SARS, and SARS shall give prompt written notice to
the Acquisition Entities, of:


(i)           The occurrence or nonoccurrence of any event the occurrence or
nonoccurrence of which would be likely to cause any representation or warranty
contained in this Merger Agreement to be untrue or inaccurate in any material
respect at or prior to the Effective Time; and


(ii)           Any material failure of the Acquisition Entities on the one hand,
or SARS, on the other hand, to comply with or satisfy any covenant, condition or
agreement to be complied with or satisfied by it hereunder.


(c)           Reasonable Best Efforts.  Before the Closing, upon the terms and
subject to the conditions of this Merger Agreement, the Parties agree to use
their respective reasonable best efforts to take, or cause to be taken, all
actions, and to do, or cause to be done, all things necessary, proper or
advisable (subject to Applicable Law) to consummate and make effective the
Merger and other transactions contemplated by this Merger Agreement as promptly
as practicable including, but not limited to:


(i)           The preparation and filing of all forms, registrations and notices
required to be filed to consummate the Share Exchange and the Merger, including
without limitation, any approvals, consents, orders, exemptions or waivers by
any third party or governmental entity; and


(ii)           The satisfaction of the Party's conditions precedent to the
Closing.


(d)           Access to Information


(i)           Inspection by the Acquisition Entities.  SARS will make available
for inspection by the Acquisition Entities, during normal business hours and in
a manner so as not to interfere with normal business operations, all of SARS’
records (including tax records), books of account, premises, contracts and all
other documents in SARS’ possession or control that are reasonably requested by
the Acquisition Entities to inspect and examine the business and affairs of
SARS.  SARS will cause its managerial employees and regular independent
accountants to be available upon reasonable advance notice to answer questions
of the Acquisition Entities concerning the business and affairs of SARS.  The
Acquisition Entities will treat and hold as confidential any information it
receives from SARS in the course of the reviews contemplated by this Section
4.03(d).  No examination by the Acquisition Entities will, however, constitute a
waiver or relinquishment by the Acquisition Entities of its rights to rely on
SARS’ or the SARS Shareholders’ covenants, representations and warranties made
herein or pursuant hereto.


(ii)           Inspection by SARS.  the Acquisition Entities will, if requested,
make available for inspection by SARS, during normal business hours and in a
manner so as not to interfere with normal business operations, all of the
records of the Acquisition Entities (including tax records), books of account,
premises, contracts and all other documents in their possession or control that
are reasonably requested by SARS to inspect and examine the business and affairs
of the Acquisition Entities.  The Acquisition Entities will cause its managerial
employees and regular independent accountants to be available upon reasonable
advance notice to answer questions of SARS concerning the business and affairs
of the Acquisition Entities.  SARS will treat and hold as confidential any
information it receives from the Acquisition Entities in the course of the
reviews contemplated by this Section 4.03(e).  No examination by SARS will,
however, constitute a waiver or relinquishment by SARS of its rights to rely on
the Acquisition Entities’ covenants, representations and warranties made herein
or pursuant hereto.


ARTICLE V
CONDITIONS PRECEDENT


SECTION 5.01                                CONDITIONS PRECEDENT TO THE PARTIES'
OBLIGATIONS


The obligations of the Parties as provided herein shall be subject to each of
the following conditions precedent, unless mutually waived in writing by SARS
and the Acquisition Entities:


(a)           Consents, Approvals.  The Parties shall have obtained all
necessary consents and approvals of their respective boards of directors, and
all consents, approvals and authorizations required under their respective
charter documents, and all material consents, including any material consents
and waivers by the Parties’ respective lenders and other third parties, if
necessary, to the consummation of the transactions contemplated by this Merger
Agreement.


(b)           Shareholder Approval.  This Merger Agreement and the transactions
contemplated hereby shall have been approved by the shareholders of the
Acquisition Entities in accordance with the applicable provisions of the Nevada
Revised Statutes, Illinois Business Corporation Act of 1983 and their respective
corporate bylaws.


(c)           Absence of Certain Litigation.  No action or proceeding shall be
threatened or pending before any governmental entity or authority which, in the
reasonable opinion of counsel for the Parties, is likely to result in a
restraint, prohibition or the obtaining of damages or other relief in connection
with this Merger Agreement or the consummation of the transactions contemplated
hereby.


(e) Merger Subsidiary Formation.  SARS shall have formed the Merger Subs as its
wholly owned subsidiaries prior to the Closing Date.


SECTION 5.02
CONDITIONS PRECEDENT TO THE OBLIGATIONS OF

 
SARS



The obligations of SARS on the Closing Date as provided herein shall be subject
to the satisfaction, on or prior to the Closing Date, of the following
conditions precedent, unless waived in writing by SARS:


(a) The Clarence Group, LLC.  SARS shall have resolved all outstanding issues
related to the Clarence Group, LLC and William L. Bates; specifically, the
outstanding issues related to the promissory note issued from SARS to The
Clarence Group, LLC dated July 1, 2008 (the “Clarence Issues”).  In the event
SARS has not resolved the Clarence Issues, this Merger Agreement shall be
unwound in accordance with Section 6.01(d).


(b) Consents and Approvals.  The Acquisition Entities shall have obtained all
material consents, including any material consents and waivers by the
Acquisition Entities’ lenders and other third parties, if necessary, to the
consummation of the transactions contemplated by this Merger Agreement.


(c)           Representations and Warranties.  The representations and
warranties by the Acquisition Entities in Article III herein shall be true and
accurate in all material respects on and as of the Closing Date with the same
force and effect as though such representations and warranties had been made at
and as of the Closing Date, except to the extent that any changes therein are
specifically contemplated by this Merger Agreement.


(d)           Performance.  The Acquisition Entities shall have performed and
complied in all material respects with all agreements to be performed or
complied with by it pursuant to this Agreement at or prior to the Closing.


(e)           Proceedings and Documents.  All corporate, company and other
proceedings in connection with the transactions contemplated by this Merger
Agreement and all documents and instruments incident to such transactions shall
be satisfactory in substance and form to SARS and its counsel, and SARS and its
counsel shall have received all such counterpart originals (or certified or
other copies) of such documents as they may request.


(f)           Certificate of Good Standing.  The Acquisition Entities shall have
delivered to SARS their respective and individual certificates as to their good
standing certified by the Secretary of State of Illinois or the Tennessee
Department of State on or within fourteen (14) days prior to the Closing Date.


(g)           Material Changes.  Except as contemplated by this Merger
Agreement, since the date hereof, the Acquisition Entities shall not have
suffered a Material Adverse Effect, and, without limiting the generality of the
foregoing, there shall be no pending litigation to which the Acquisition
Entities is a party which is reasonably likely to have a Material Adverse Effect
on the Acquisition Entities.


(h)           Due Diligence.  SARS shall have completed to its own satisfaction
due diligence in relation to the Acquisition Entities, except that this shall
cease to be a condition precedent unless on or prior to the Closing Date (unless
in the event the Extension is triggered, and therefore, up to sixty (60) days
following the Closing Date), SARS shall have delivered a written notice stating
that it is not satisfied with the results of its due diligence. The Acquisition
Entities shall use their best efforts to provide complete and accurate
information requested by SARS in conducting the due diligence.


(i)           Employment Agreement.  Prior to the Closing Date of the Merger
Agreement, SARS, Frank Bonadio and Mark Swank shall mutually agree to and
execute terms of employment by SARS.


(j)           Financial Statements.  No less than one (1) week prior to the
Closing, the Acquisition Entities shall have delivered to SARS the financial
statements and report of the Acquisition Entities’ independent registered public
accountant.




SECTION 5.03
CONDITIONS PRECEDENT TO THE OBLIGATIONS OF

 
THE ACQUISITION ENTITIES



The obligations of the Acquisition Entities on the Closing Date as provided
herein shall be subject to the satisfaction, on or prior to the Closing Date, of
the following conditions precedent, unless waived in writing by the Acquisition
Entities:


(a) Consents and Approvals.  SARS and the Merger Subs shall have obtained all
material consents, including any material consents and waivers of its respective
lenders and other third parties, if necessary, to the consummation of the
transactions contemplated by this Merger Agreement.


(b) Representations and Warranties.  The representations and warranties by SARS
and the Merger Subs in Article II herein shall be true and accurate in all
material respects on and as of the Closing Date with the same force and effect
as though such representations and warranties had been made at and as of the
Closing Date, except to the extent that any changes therein are specifically
contemplated by this Merger Agreement.


(c) Performance.  SARS and the Merger Subs shall have performed and complied in
all material respects with all agreements to be performed or complied with by it
pursuant to this Merger Agreement prior to or at the Closing.


(d) Proceedings and Documents.  All corporate, company and other proceedings in
connection with the transactions contemplated by this Merger Agreement and all
documents and instruments incident to such transactions shall be reasonably
satisfactory in substance and form to the Acquisition Entities and its counsel,
and the Acquisition Entities and their counsel shall have received all such
counterpart originals (or certified or other copies) of such documents as they
may reasonably request.


(e) Certificates of Good Standing.  SARS shall have delivered to the Acquisition
Entities a certificate as to its good standing in the State of Nevada, and the
Merger Subs shall have delivered to SARS the Acquisition Entities a certificate
as to their good standing in the State of Nevada, in each case certified by the
Secretary of State not more than fourteen (14) business days prior to the
Closing Date.


(f) Material Changes.  Except as contemplated by this Merger Agreement, since
the date hereof, neither SARS and the Merger Subs shall have suffered a Material
Adverse Effect and, without limiting the generality of the foregoing, there
shall be no pending litigation to which SARS and/or the Merger Subs are a party
which is reasonably likely to have a Material Adverse Effect on the Parties.


(g) Financing. SARS shall have secured the Financing to its own satisfaction
prior to Closing.


(h) Due Diligence.                                the Acquisition Entities shall
have completed to its own satisfaction due diligence in relation to SARS, except
that this shall cease to be a condition precedent unless on or prior to the
Closing Date (unless in the event the Extension is triggered, and therefore, up
to sixty (60) days following the Closing Date), the Acquisition Entities shall
have delivered a written notice stating that it is not satisfied with the
results of its due diligence;


(i) Status of SARS.  SARS intends make the proper filings in order to be a fully
compliant reporting public company under the Exchange Act, as proscribed by the
Securities Exchange Commission, following the Closing of this Merger Agreement.


(j) SARS Principal Shareholders’ Holdings.  On the date of the Closing, the
individuals listed, which shall be disclosed on Schedule 2.03 prior to the
Closing, shall own up to approximately ten million (10,000,000) of SARS Common
Shares.


(k) SARS Board of Directors.  At the Effective Time of the Merger the officers
and members of the board of directors of SARS shall consist of the persons
designated, which shall be disclosed on Schedule 5.03(j) prior to the Closing.


(l) Employment Agreement.  Prior to the Closing Date of the Merger Agreement,
SARS, Frank Bonadio and Mark Swank shall mutually agree voluntarily terminate
their existing employment agreements with Acquisition Entities and to and
execute terms of employment by SARS..


(l)           Financial Records.  SARS shall use their best efforts to provide
true and accurate information relating to its assets, liabilities, condition
(financial, or otherwise) for investigation by the Acquisition Entities.


(m)           Loans.   Mark Swank and Susan Swank shall have the right to accept
or reject the assumption of any existing loan or extension of any new loan to
the extent such assumption or extension of any such loan includes their personal
guaranty.


ARTICLE VI
TERMINATION


SECTION 6.01                                           TERMINATION,
UNWINDING                                                                           


This Merger Agreement may be terminated and the Merger may be abandoned at any
time prior to the Effective Time by:


(a)           The mutual written consent of the Boards of Directors of SARS and
the Acquisition Entities;


(b)           Either SARS, on the one hand, or the Acquisition Entities, on the
other hand, if any governmental entity or court of competent jurisdiction shall
have issued an order, decree or ruling or taken any other action (which order,
decree, ruling or other action the Parties shall use their commercially
reasonable best efforts to lift), which restrains, enjoins or otherwise
prohibits the Share Exchange or the Merger or the issuance of the Merger Shares
as contemplated herein and such order, decree, ruling or other action shall have
become final and non-appealable;


(c) Either SARS, on the one hand, or the Acquisition Entities, on the other
hand, in the event of the rejection of due diligence, and that rejection may not
be cured within thirty (30) calendar days after the giving of written notice by
one Party to the other Party.


(d) SARS, if the Acquisition Entities shall have breached any of its or his
representations, warranties, covenants or other agreements contained in this
Merger Agreement, and the breach cannot be or has not been cured within thirty
(30) calendar days after the giving of written notice by SARS to the Acquisition
Entities, or by SARS, if it is not satisfied with the results of its due
diligence investigation and it so notifies the Acquisition Entities on or before
Closing Date (unless in the event the Extension is triggered, and therefore, up
to sixty (60) days following the Closing Date);


(e) The Acquisition Entities, if SARS shall have breached in any material
respect any of its representations, warranties, covenants or other agreements
contained in this Merger Agreement, and the breach cannot be or has not been
cured within thirty (30) calendar days after the giving of written notice by the
Acquisition Entities to SARS, or by the Acquisition Entities if it is not
satisfied with the results of its due diligence investigation and it so notifies
SARS on or before Closing Date (unless in the event the Extension is triggered,
and therefore, up to sixty (60) days following the Closing Date);


(f) Without any action on the part of the Parties if required by Applicable Law
or if the Closing shall not be consummated by the Closing Date (unless in the
event the Extension is triggered, and therefore, up to sixty (60) days following
the Closing Date), unless extended by written agreement of SARS and the
Acquisition Entities; or


(g) At any time whatsoever during the seven (7) years following the Closing of
this Merger Agreement, this Merger Agreement may be cancelled and unwound by
either of the Parties should any third party creditors of SARS present any act
or action which would jeopardize the ownership of the Acquisition Entities’
assets by SARS.  In the event of cancellation and unwinding of this Merger
Agreement by either of the Parties, as provided herein, this Merger Agreement
shall forthwith become void and have no effect, without any liability or
obligation on the part of the Parties, and such cancellation and unwinding shall
not relieve any party hereto for any intentional breach prior to such
cancellation and unwinding by a party hereto of any of its representations or
warranties or any of its covenants or agreements set forth in this Merger
Agreement.  In the event of cancellation and unwinding of this Merger Agreement,
(i) the Acquisition Entities agree to make a good faith effort to return all
consideration tendered and delivered by SARS, as detailed in Section 1.01 of
this Merger Agreement; and (ii) SARS agrees to return the Merger Shares and the
assets of the Acquisition Entities.


SECTION 6.02                                           EFFECT OF TERMINATION


If this Merger Agreement is terminated as provided in Section 6.01, written
notice of such termination shall be given by the terminating Party to the other
Party specifying the provision of this Merger Agreement pursuant to which such
termination is made, this Merger Agreement shall become null and void and there
shall be no liability on the part of SARS, the Acquisition Entities, provided,
however, that  (a) the provisions of Article VII hereof shall survive the
termination of this Merger Agreement, (b)  nothing in this Merger Agreement
shall relieve any Party from any liability or obligation with respect to any
willful breach of this Merger Agreement and (c) termination shall not affect
accrued rights or liabilities of any party at the time of such termination.




ARTICLE VII
CONFIDENTIALITY


SECTION 7.01                                           CONFIDENTIALITY


SARS, on the one hand, and the Acquisition Entities, on the other hand, will
keep confidential all information and documents obtained from the other,
including but not limited to any information or documents provided pursuant to
Section 4.03(e) hereof (except for any information disclosed to the public
pursuant to a press release authorized by the Parties); and in the event the
Closing does not occur or this Merger Agreement is terminated for any reason,
will promptly return such documents and all copies of such documents and all
notes and other evidence thereof, including material stored on a computer, and
will not use such information for its own advantage, except to the extent that
(i) the information must be disclosed by law, (ii) the information becomes
publicly available by reason other than disclosure by the Party subject to the
confidentiality obligation, (iii) the information is independently developed
without use of or reference to the other Party’s confidential information, (iv)
the information is obtained from another source not obligated to keep such
information confidential, or (v) the information is already publicly known or
known to the receiving Party when disclosed as demonstrated by written
documentation in the possession of such Party at such time.


ARTICLE VIII
INDEMNIFICATION


SECTION 8.01                                           INDEMNIFICATION BY SARS


SARS shall indemnify, defend and hold harmless each of the Acquisition Entities,
any subsidiary or affiliate thereof and each person who is now, or has been at
any time prior to the date hereof or who becomes prior to the Closing, a
shareholder, officer, director or partner of the Acquisition Entities, any
subsidiary or affiliate thereof or an employee of SARS, any subsidiary or
affiliate thereof and their respective heirs, legal representatives, successors
and assigns (the “Acquisition Entities Indemnified Parties”) against all losses,
claims, damages, costs, expenses (including reasonable attorneys’ fees),
liabilities or judgments or amounts that are paid in settlement of or in
connection with any threatened or actual third party claim, action, suit,
proceeding or investigation based in whole or in part on or arising in whole or
in part out of (i) any material breach of this Merger Agreement by SARS or any
subsidiary or affiliate thereof, including but not limited to failure of any
representation or warranty to be true and correct at or before the Closing,  or
(ii) omission or conduct of any officer, director or agent of SARS or any
subsidiary or affiliate thereof prior to the Closing, whether asserted or
claimed prior to, at or after, the Closing.  Any SARS Indemnified Party wishing
to claim indemnification under this Section 8.01, upon learning of any such
claim, action, suit, proceeding or investigation, shall notify SARS in writing,
but the failure to so notify shall not relieve SARS from any liability that it
may have under this Section 8.01, except to the extent that such failure would
materially prejudice SARS.


SECTION 8.02
INDEMNIFICATION BY THE ACQUISITION COMPANIES



The Acquisition Entities shall indemnify, defend and hold harmless each of SARS,
any subsidiary or affiliate thereof and each person who is now, or has been at
any time prior to the date hereof or who becomes prior to the Closing, a
shareholder, officer, director or partner of SARS, any subsidiary or affiliate
thereof or an employee of SARS, any subsidiary or affiliate thereof and their
respective heirs, legal representatives, successors and assigns (the “SARS
Indemnified Party” collectively, the “SARS Indemnified Parties”) against all
losses, claims, damages, costs, expenses (including reasonable attorneys’ fees),
liabilities or judgments or amounts that are paid in settlement of or in
connection with any threatened or actual third party claim, action, suit,
proceeding or investigation based in whole or in part on or arising in whole or
in part out of (i) any material breach of this Merger Agreement by the
Acquisition Entities, or any subsidiary or affiliate thereof, including but not
limited to failure of any representation or warranty to be true and correct at
or before the Closing, or (ii) omission or conduct of any officer, director or
agent of the Acquisition Entities or any subsidiary or affiliate thereof prior
to the Closing, whether asserted or claimed prior to, at or after, the
Closing.  Any SARS Indemnified Party wishing to claim indemnification under this
Section 8.02, upon learning of any such claim, action, suit, proceeding or
investigation, shall notify the Acquisition Entities in writing, but the failure
to so notify shall not relieve the Acquisition Entities s from any liability
that it may have under this Section 8.02, except to the extent that such failure
would materially prejudice the Acquisition Entities.


SECTION 8.03                                           INDEMNIFICATION OF
EXCHANGE AGENT


The Parties (for the purposes of this Section 8.03, the “Indemnitors”) agree to
indemnify the Exchange Agent and his employees and agents (collectively, the
“Indemnitees”) against, and hold them harmless of and from, any and all loss,
liability, cost, damage and expense, including without limitation, reasonable
counsel fees, which the Indemnitees, or any of them, may suffer or incur by
reason of any action, claim or proceeding brought against the Indemnitees, or
any one of them, arising out of or relating in any way to the Exchange Agent’s
service in such capacity, unless such action, claim or proceeding is the result
of the willful misconduct or gross negligence of any of the Indemnitees.


ARTICLE IX
MISCELLANEOUS


SECTION 9.01                                           EXPENSES


Except as contemplated by this Merger Agreement, all costs and expenses incurred
in connection with this Merger Agreement and the consummation of the Merger
contemplated by this Merger Agreement shall be paid by the Party incurring such
expenses.


SECTION 9.02                                           GOVERNING LAW


Except to the extent that the laws of the State of Nevada, the State of Illinois
and Tennessee are mandatorily applicable to the Merger and/or this Merger
Agreement, the governing law shall be the laws of the State of Washington,
without giving effect to the principles of conflicts of laws thereof, as applied
to agreements entered into and to be performed in such state.






SECTION 9.03                                           VENUE


The Parties agree that any action on this Agreement shall be brought in a court
of competent jurisdiction located in the State of Washington.


SECTION 9.04                                           NOTICES


All notices and other communications under this Merger Agreement shall be in
writing and shall be deemed to have been duly given or made as follows:


(a)           If sent by reputable overnight air courier (such as Federal
Express), two (2) business days after being sent;


(b)           If sent by facsimile transmission, with a copy mailed on the same
day in the manner provided in clause (a) above, when transmitted and receipt is
confirmed by the fax machine; or


 
(c)
If otherwise actually personally delivered, when delivered.



All notices and other communications under this Merger Agreement shall be sent
or delivered as follows:


If to the Acquisition Entities, to:


Environmental Insulation, Inc.
ESDD, LLC,
Alternatech, Inc.,
Swank Enterprises, Inc. d/b/a Art and Print, Inc.,
Associated Mechanical, Inc.,
R.J. Power Plumbing & Heating Company
Attn: Mark Swank
2462 Washington Road
Washington, IL 61571


with a copy to (which shall not constitute notice):


 
Kenneth E. Davies

 
The Law Office of Kenneth E. Davies

 
910 West Glen Avenue

 
Peoria, Illinois 61614

 
Telephone: 309-689-0858

 
Facsimile: 309-689-0867



If to SARS and/or the Shareholders, to:


 
SARS Corporation

Attn: Geoff Meagher, CEO, Chairman
601 108th Ave NE, Suite 1908
 
Bellevue, WA 98004



 
with a copy to (which shall not constitute notice):



 
David M. Otto

 
The Otto Law Group, PLLC

 
601 Union St., Suite 4500

 
Seattle, WA   98101

 
 
Telephone:  206-262-9545

 
Facsimile:  206-262-9513



Each Party may change its address by written notice in accordance with this
Section.


SECTION 9.045                                            ENTIRE AGREEMENT


This Merger Agreement (including the documents and instruments referred to in
this Merger Agreement) contains the entire understanding of the Parties with
respect to the subject matter contained in this Merger Agreement, and supersedes
and cancels all prior agreements, negotiations, correspondence, undertakings and
communications of the Parties, oral or written, respecting such subject matter.


SECTION 9.06                                ASSIGNMENT


Neither this Merger Agreement nor any of the rights, interests or obligations
under this Merger Agreement shall be assigned by any of the Parties (whether by
operation of law or otherwise) without the prior written consent of the other
Parties; provided that in no event may the right to indemnification provided by
Article VIII hereto be assigned by any of the Parties, with or without consent,
except by operation of law.  Subject to the immediately foregoing sentence of
this Section 9.06, this Merger Agreement will be binding upon, inure to the
benefit of and be enforceable by, the Parties and their respective successors,
assigns, heirs and representatives.


SECTION 9.07                                COUNTERPARTS


This Merger Agreement may be executed in one or more counterparts, each of which
shall be deemed to be an original but all of which shall be considered one and
the same agreement.


SECTION 9.08                                NO THIRD PARTY BENEFICIARIES


Except as expressly provided by this Merger Agreement, nothing herein is
intended to confer upon any person or entity not a Party to this Merger
Agreement any rights or remedies under or by reason of this Merger Agreement.


SECTION 9.09                                RULES OF CONSTRUCTION


The Parties agree that they have been represented by counsel during the
negotiation and execution of this Merger Agreement and, therefore, waive the
application of any law, regulation, holding or rule of construction providing
that ambiguities in an agreement or other document will be construed against the
party drafting such agreement or document.


 [Remainder of page left intentionally blank; Signature Page to Follow]



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have duly executed this Merger Agreement as of
the date first above written.


SARS CORPORATION


By:
/s/Geoff Meagher
 

Name:
Geoff Meagher

Title:
Chief Executive Officer, Chairman



ENVIRONMENTAL INSULATION, LLC




By:
/s/Mark Swank
 

Name:
Mark Swank

Title:                      Manager


ESDD, LLC




By:
/s/Frank Bonadio
 

Name:
Frank Bonadio

Title:                      Manager


ALTERNATECH, INC.




By:
/s/Frank Bonadio
 

Name:
Frank Bonadio

Title:
President





ASSOCIATED MECHANICAL, INC.




By:
/s/Frank Bonadio
 

Name:
Frank Bonadio

Title:
President



SWANK ENTERPRISES, INC. d/b/a ART & PRINT, INC.




By:
/s/Frank Bonadio
 

Name:
Frank Bonadio

Title:
President



R.J. POWER PLUMBING & HEATING COMPANY




By:
/s/Frank Bonadio
 

Name:
Frank Bonadio

Title:                      President


EI ACQUISITION CORP.




By:
/s/Frank Bonadio
 

Name:
Frank Bonadio

Title:                      President


ESDD ACQUISITION CORP.




By:
/s/Frank Bonadio
 

Name:
Frank Bonadio

Title:                      Manager


ALTERNATECH ACQUISITION CORP.


By:
   

By:
/s/Frank Bonadio
 

Name:
Frank Bonadio

Title:
President



AMI ACQUISITION CORP.


By:
/s/Frank Bonadio
 

Name:
Frank Bonadio

Title:
President



RJP ACQUISITION CORP.


By:
   

By:
/s/Frank Bonadio
 

Name:
Frank Bonadio

Title:
President

 

--------------------------------------------------------------------------------


 
Schedule 1.01(e)


Liabilities of the Acquisition Entities


Lines of Credit
   
Balance
T. A. Brinkoetter & Sons, Inc.
 
Soy Capital Bank - Line of Credit
886,787.02
Soy Capital Bank - Mortgage
354,622.75
Soy Capital Bank - Line of Credit
1,600,000.00
       
RJ Power Plumbing & Heating Company
 
Associated Bank
 
9001
1,888,178.37
9002
1,000,000.00
   
Associated Mechanical, Inc.
 
Associated Bank
 
9009
919,500.00
9010
558,417.46
9011
495,000.00
       
Art & Print, Inc.
 
Southside Bank Business
478,908.00
   
Total LOC
8,181,413.60
                       
Loans
   
Balance
T. A. Brinkoetter & Sons, Inc.
 
Soy Capital Bank - 06 Chevy C1500 P/U
3,416.23
Soy Capital Bank - 06 Chevy C1500 P/U
3,898.51
Soy Capital Bank - 06 Chevy G30 Van
5,911.76
Soy Capital Bank - 07 Chevy C1500 P/U
2,178.66
Soy Capital Bank - 07 Chevy C1500 P/U
17,119.76
   
GMAC - 08 Chevy Impala
21,854.43
GMAC - 05 Chevy Impala
10,500.15
GMAC - 08 Chevy Malibu
18,958.64
GMAC - 08 Chevy Silverado
29,232.18
   
RJ Power Plumbing & Heating Company
             
Associated Mechanical, Inc.
 
GMAC (3 vehicles)
 
Cat Financial ( 5 Scissor Lifts)
     
Art & Print, Inc.
 
Southside Bank
478,908.89
   
Alternatech, Inc.
 
None
     
Total Loans
591,979.21
   
Aggregate LOC & Loans
8,773,392.81

 

--------------------------------------------------------------------------------


Schedule 1.09


Certificates Representing the Merger Shares











































--------------------------------------------------------------------------------




Schedule 2.03


Beneficial Owners of SARS Corporation
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------




Schedule 2.06


Material Transactions, Obligations, Liabilities of SARS Corporation
(listed below if applicable, otherwise, N/A)







































--------------------------------------------------------------------------------



Schedule 2.09


Indebtedness to the Officers and Directors of SARS Corporation
(listed below if applicable, otherwise, N/A)













































--------------------------------------------------------------------------------



 


Schedule 3.02


Beneficial Owners of the Acquisition Entities


1.  
Environmental Insulation, LLC



2.  
Environmental Systems Distribution & Design, LLC



3.  
Alternatech, Inc.



4.  
Swank Enterprises, Inc.(“SEI) d/b/a Art & Print, Inc.



5.  
Associated Mechanical, Inc. (“AMI”)



6.  
R.J. Power Plumbing & Heating Company

 
 

--------------------------------------------------------------------------------


Schedule 3.04


Financial Statements


1.  
3 year financial statements (detailed schedule re all debt, receivables,
furniture fixtures and equipment and collateral)



2.  
Current year plus “stub” period



3.  
3 year revenue projections (SARS and Acquisition Entities built in)



 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
 
 
Schedule 3.05


Assets of the Acquisition Entities
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------




Schedule 3.06


Material Contracts of the Acquisition Entities
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


Schedule 4.01


Changes to Ordinary Course of Business by the Acquisition Entities
(listed below if applicable, otherwise, N/A)
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------




Schedule 4.02


Changes to Ordinary Course of Business by SARS Corporation
 (listed below if applicable, otherwise, N/A)































 

--------------------------------------------------------------------------------




 




Schedule 5.03(j)


Officers and Directors of SARS Corporation


Directors and Officers of SARS prior to the Closing


1.  
Geoff Meagher: Chief Executive Officer, President, Chairman



2.  
David M. Otto: Secretary, Treasurer, Director



3.  
Clayton Shelver: Chief Technology Officer, Director



Directors and Officers of SARS following the Closing


1.  
Mark Swank: Chairman, Director



2.  
Frank Bonadio: President, Director, Chief Executive Officer



3.  
Phillip Heinz: Chief Financial Officer



4.  
Clayton Shelver: Chief Technology Officer, Director



5.  
Geoff Meagher: Director



6.  
David M. Otto: Director




















































